Citation Nr: 1608197	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurologic disorder, including transient alteration of awareness, a seizure disorder, and/or a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served in the Army National Guard from December 1996 to January 2001, including a period of active duty from June 1997 to October 1997.  She also had periods of active duty for training from May 30, 1998 to June 13, 1998 and from August 12, 1999 to August 26, 1999.

This case was last before the Board of Veterans' Appeals (Board) in October 2013 and remanded for further development.  Following the requested development, the RO or the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a neurologic disorder.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A neurologic disorder, including transient alteration of awareness and migraine headaches, was first diagnosed many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  The presence of a chronic identifiable neurologic disorder, claimed as a seizure disorder, has not been established.  


CONCLUSION OF LAW

The claimed neurologic disorder, including transient alteration of awareness, a seizure disorder, and/or a headache disorder, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claim of entitlement to service connection for a neurologic disorder.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain evidence necessary to substantiate the claim, such as the appellant's service treatment and personnel records and records reflecting her treatment after service by VA and non-VA health care providers.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's service treatment and personnel records, as well as records reflecting his post-service treatment.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In July 2015, the appellant was scheduled to have an additional examination to determine the nature and etiology of her claimed headache disorder.  However, she did not report for that examination or state why she was unable to do so.  Accordingly, the Board will make its determination based on the evidence of record.  38 C.F.R. § 3.655 (2015).  

In developing the record, VA made extensive efforts to obtain copies of the appellant's claimed post-service treatment by her private neurologist, Dr. M.   However, those efforts met with negative results; and there is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7 (implementing the cited statute); see Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain organic diseases of the nervous system, such as seizures, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The appellant is competent to give testimony about what she experienced during and since her separation from the service.  For example, she is competent to report when she first experienced alterations in awareness or headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing those problems.  The question of an etiologic relationship between an injury or disease and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 at 1316 (Fed. Cir. 2009).

The appellant has not reported having a diagnosis of a chronic, identifiable neurologic disorder in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable neurologic disorder uncorroborated by the evidence in service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the appellant.).  Indeed, her lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

During the appellant's December 1996 service entrance examination, she responded "No", when asked if she then had, or had ever had, frequent or severe headaches, dizziness or fainting spells, a head injury, neuritis, or epilepsy or fits.  On examination, her processes were normal.  

In September 1997, the appellant was treated for headaches in association with a cough and sinus congestion.  

During active duty for training in June 1998, the appellant complained of headaches in association with her treatment for infected chigger bites.  

In January 2003, during inpatient treatment at St. Francis Hospital, the appellant reported that she had seizures at home for which she took Valium.  

On multiple occasions from January 2003 to March 2004, the appellant was admitted to the Laureate Psychiatric Clinic and Hospital for psychiatric treatment in association with multiple suicide attempts.  In January 2003 and March 2004, neurologic examinations were essentially negative for any neurologic deficits.  

From February 2003 to December 2003, the appellant was treated on several occasions at the Tulsa Center for Behavioral Health.  In January 2003, she denied the presence of headache, dizziness, syncope, seizures, paralysis, tremor, paresthesia, change in mentation, or change in coordination.  In December 2003, a neurologic examination was negative for any neurologic deficits.  

In April 2004, the appellant was hospitalized at St. Anthony's Hospital for a drug overdose.  Initially, she had seizures which were thought to be associated with an overdose of Lexapro.  The seizures were treated with Dilantin, and the appellant had no further seizures during her hospital stay.  An EEG was probably within normal limits for age despite degradation of the recording by several forms of artifactual change.  

Later in April 2004, the appellant was admitted to Griffin Memorial Hospital, primarily for treatment of a psychiatric disorder.  It was noted that she continued to take Dilantin for seizures.  

During treatment at the Central Oklahoma Community Mental Health Center in May and June 2004, the appellant continued to have a diagnosis of seizures.  
In July 2012, the appellant was examined by the VA to determine the nature and etiology of her claimed neurologic disorder.  The appellant reported she had experienced her first grand mal seizure on May 3, 1999 minutes after a "booster injection" following a May 3, 1999 tornado in Blanchard, Oklahoma.  The appellant was reportedly seeing a private neurologist in Oklahoma City.  The appellant noted that she had had other seizures and that her trigger for seizure disorder was not known.  It was also noted that the appellant required continuous medication for control of epilepsy or seizure activity.  

The examiner reported that seizures had been witnessed, such as the one at St. Anthony's Hospital, but that the diagnosis had not been confirmed.  The appellant reported that she had experienced approximately 1 major seizure and 10 minor seizures during the previous 6 months.  The examiner stated that the appellant had epilepsy associated with a psychotic disorder, psychoneurotic disorder, or personality disorder.  

Following the examination and a review of the appellant's claims file, the examiner responded "No", when asked if the appellant then had, or had ever been diagnosed with, a seizure disorder (epilepsy).  The examiner opined that it was less likely than not that the appellant's claimed seizures had been incurred in or caused by a claimed in-service injury, event, or illness.  The VA examiner noted that the treating neurologist did not have seizure disorder as a diagnosis for the appellant.  It was noted that the only diagnosis was transient alteration of awareness (ICD 780 020).  The appellant stated that the seizures were captured on and EEG through St Anthony Hospital.  The records from St Anthony Hospital state that the appellant's seizures were initially thought to be secondary to a Lexapro overdose.  The EEG at St. Anthony Hospital was not located in the record and the St Anthony Hospital discharge summary did not discuss EEG testing.  The VA examiner concluded that a consistent history of seizure disorder in the record would be expected to support the appellant's claim but that none was found.

In January 2013, the appellant was examined by a different VA examiner.  Following the examination, the diagnosis was epilepsy.  The examiner opined that it was less likely than not that the appellant's claimed seizures had been incurred in or caused by a claimed in-service injury, event, or illness.  The examiner noted that a review of the records in the appellant's claims file as well as records from the appellant's private neurologist did not indicate a diagnosis of seizure disorder.  The records of the appellant's private neurologist indicated that the appellant has been diagnosed with transient alteration of awareness (780 02).  The results of an MRI were noted to be normal.  Records from the April 2004 admission to St Anthony Hospital showed that the appellant had seizures during the hospitalization.  They were assessed as be due to overdose with Lexapro for which the patient was being treated.  The records in the claims file do not indicate that the appellant had any more seizures after his discharge from St. Anthony's Hospital, and the VA examiner noted that the appellant was not being treated with anti-epileptic medication.  The examiner stated that seizures due to a drug overdose, alone, did not meet the criteria a diagnosis of epilepsy.  

On further review, the VA examiner noted that in December 2012, a neurologic examination by the appellant's private neurologist had been normal.  The private neurologist had stated that the appellant was being treated for headaches.  The VA examiner noted that the service treatment records did not indicate a diagnosis of a chronic headache syndrome while on active duty.  Therefore, the VA examiner concluded that it was less likely than not that the neurologic disorder of headaches was etiologically related to the appellant's active military service.  The VA examiner further noted that there was no evidence of another neurologic disorder documented in the records contained in the claims file.  

In July 2013, the appellant was re-examined by the VA to determine the nature and etiology of her claimed headaches.  The appellant reported that she began to have headaches in 1999 and that they were located on the right side of her head in the temple area.  She stated that the pain was stabbing in nature and accompanied by nausea and light sensitivity.  She noted that the headaches usually lasted 6 hours and occurred 3 times a week.  She stated that the headaches were incapacitating in nature and required her to stay in bed in a dark room.

Following the examination and a review of the appellant's claims file, the diagnosis was migraine headaches.  The examiner reiterated that the service treatment records do not indicate a diagnosis of a chronic headache syndrome while the appellant was on active duty.  Therefore, the examiner opined that it was less likely than not that the neurologic disorder of headaches was etiologically related to the appellant's active military service.  

In addition, the VA examiner opined that the appellant's diagnosis of transient alteration of awareness did not constitute a chronic, identifiable neurologic disorder.  The VA examiner found it more likely that the appellant's diagnoses of schizoaffective disorder and bipolar disorder played a role in the occurrence of the appellant's spells.  The VA examiner noted that the appellant had a history of psychosis, with visual and auditory hallucinations, severe mood swings, polysubstance abuse, and history of several suicide attempts.  The examiner opined that the appellant's psychiatric history was consistent with episodes in which her thought processes were not based on reality and that such thought processes could result in the perception of an alteration in awareness

Furthermore, the VA examiner noted that the appellant did not have a diagnosis of seizure disorder documented in her medical records to include those contained in her service treatment records as well as the records from her private physician.  Therefore, the VA examiner concluded that the appellant did not have evidence of another neurologic disorder documented in the records contained in the claims file.  Absent evidence of another neurologic disorder, the VA examiner opined that it was less likely than not that there is another neurological disorder which is etiologically related to the appellant's active military service.  

After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  


The service treatment records show that the appellant had headaches on two occasions, one during active duty and once during active duty for training.  However, there were no findings that they were associated with a chronic, identifiable headache disorder.  They were found to be associated with a cough and sinus congestion and infected chigger bites.  A chronic, identifiable headache disorder, characterized as migraine headaches, was first clinically reported during the appellant's July 2013 VA examination, many years after the appellant's separation from the service.  Given the lack of a chronic, identifiable headache disorder in the service, the examiner opined that the migraine headaches were less likely than not the result of any disease or injury in service.  

There is no competent, probative evidence to the contrary; and, therefore, the Board finds that the preponderance of the evidence is against that aspect of the claim.  Absent a chronic, identifiable headache disorder in service or competent evidence of a nexus between the appellant's current migraine headaches and service, she does not meet the criteria for service connection.  

Transient alteration of awareness was first reported during the VA examination of July 2012.  It had been diagnosed by the appellant's private neurologist.  However, there were no complaints or clinical findings of such a disorder in service, and no competent evidence that it was related to any period of the appellant's active duty or active duty for training.  The most recent VA examiner stated that transient alteration of awareness did not represent a chronic, identifiable neurologic disorder.  She found it consistent with the symptoms of the appellant's schizoaffective disorder and bipolar disorder.  In particular, she noted that such symptoms were consistent with episodes in which her thought processes were not based on reality and resulted in the perception of an alteration in awareness.  Again, there is no competent, probative evidence to the contrary; and therefore, the Board finds that the preponderance of the evidence is also against that aspect of the claim.  As above, without a chronic, identifiable disorder in service or competent evidence of a nexus between the appellant's current transient alteration of awareness and service, she does not meet the criteria for service connection.  

As to the appellant's seizures, the Board notes that her service treatment records are also negative for any complaints or clinical findings of that disorder.  The appellant first reported seizures in January 2003, approximately two years after her separation from the National Guard.  However, the only confirmation that seizures were actually present was in April 2004, and then assessed as being due to an overdose of medication - not a service-related incident.  

Moreover, although the appellant received treatment with Dilantin, the most recent VA examiner notes that a single drug-induced seizure does not constitute a chronic, identifiable seizure disorder.  An EEG at the time was essentially normal, as were multiple neurologic evaluations conducted in association with the appellant's psychiatric treatment.  No further seizures were witnessed after April 2004.  In addition, the appellant's private treating neurologist does not report the presence of seizures and finds no more than the transient alterations in awareness noted above.  Also, the VA examiners found no evidence of a chronic, identifiable seizure disorder in the appellant's records, and they concur that the presence of such a disorder has not been established.  

The preponderance of the evidence is against a finding that the appellant currently has a chronic identifiable seizure disorder.  Absent evidence of a current seizure disorder, the appellant does not meet the criteria for service connection.  Accordingly, that aspect of the appeal is also denied.

The appellant does not meet the criteria for service connection for a neurologic disorder, including transient alteration of awareness, a seizure disorder, and/or a headache disorder.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for service connection for a neurologic disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

ORDER

Service connection for a neurologic disorder, including transient alteration of awareness, a seizure disorder, and/or a headache disorder, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


